DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended claims submitted December 20, 2021 is to be amended as follows: 
a) In claim 1 line 2, please change “volume of Earth’s subsurface. comprising:” to --volume of Earth’s subsurface comprising:--.
	b) In claim 4 line 14, please change “with t representing that senor’s event detection” to --with t representing that sensor’s event detection--.
Claim Objections
3.	Previous objections are withdrawn in view of Applicant’s amendment filed December 20, 2021.

Claim Rejections - 35 USC § 112
4.	Previous rejections are withdrawn in view of Applicant’s amendment filed December 20, 2021.

Response to Arguments
5.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed December 20, 2021, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive 

Allowable Subject Matter
6.	Claims 1-11 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Popovici (US Pat. No. 9,726,771) fails to anticipate or render obvious a method for imaging non-specular seismic events in a volume of Earth’s subsurface comprising: if a specular event is not determined, beamforming the detected seismic signals to generate an image of a non-specular event in the volume and beam steering a response of the detected signals to each of a plurality of image points on the image of the non-specular event, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/28/2022